DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and previously applied Do (US#2017/0089124), the applicant’s arguments are accurate and persuasive, specifically the following:
“…in Do, the articulated arm is able to move relative to the door frame and the door wing is able to move relative to the articulated arm while the "lock mechanisms 42, 44" "remain engaged." Accordingly, again, while the "lock mechanism85449.138524 PATENT APPLICATION 42, 44" in Do may use the term "lock" it is not configured selectively block rotational movements of the articulated arm on the door frame, or the door wing on the articulated arm, or both." Accordingly, Applicant submits Do fails to disclose or suggest all of the features of the embodiment of claim 1. Therefore, Do cannot be said to anticipate claim 1. Moreover, Applicant submits that modifying the device of Do would change how it operates (blocking the door from opening as opposed to allowing the door to open). Therefore, Applicant submits that it would not be obvious to modify Do to include the claimed features.”
New claim 16 represents previously objected claim 2 rewritten in independent form.
New Claim 17 represents previously objected claim 7 rewritten in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677